Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 7, filed 1/21/2022, with respect to 35 U.S.C 112(b) for claims 12, 16, 18, 19, and 20 have been fully considered and are moot in light of the recent amendments to the claims.  The rejection of 10/13/2021 has been withdrawn because the claims were amended. 
Applicant’s arguments, see page 7, filed 1/21/2022, with respect to 35 U.S.C 112(b) for claims 13, 15, 17, 18, 19, and 20 have been fully considered and are moot in light of the recent amendments to the claims.  The rejection of 10/13/2021 has been withdrawn because the claims were amended. 
Applicant’s arguments, see pages 8 and 9, filed 1/21/2022, with respect to 35 U.S.C 112(b) claim 16 have been fully considered and are persuasive.  The rejection of 10/13/2021 has been withdrawn. The applicant is correct, a definition of define is to “show the form or outline of”.
Applicant’s arguments, see page 9, filed 1/21/2022, with respect to 35 U.S.C 112(b) claim 17 have been fully considered and are persuasive.  The rejection of 10/13/2021 has been withdrawn. 
Applicant's arguments filed 1/21/2022 have been fully considered but they are not persuasive. The applicant points to DOE 22 of Verburg not being as a beam homogenizer and beamlet generator.  The examiner respectfully disagrees with this because DOE 22 of Verburg .  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject and an optical beamlet generator, wherein said optical beamlet generator is configured to output a plurality of beamlets from a laser beam, the laser beam input to said optical beamlet generator” is also unclear because it appears to cyclically refer back onto itself. It is interpreted as “wherein said optical beamlet generator is configured to output a plurality of beamlets from a laser beam input”.  The examiner is unsure how to amend this to make the record clearer.  This language seems to refer back to itself and “the laser beam input to said optical beamlet generator” seems to be placed there but the intention is not easily understood by the examiner. The examiner is open to an interview regarding this. 
Claims 3, 4, 5, 6, 7, 8, 9, 10, and 11 are also rejected due to their dependence to one or more of the above rejected independent claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1,  9, 12, 15, and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20200316722 A1 VERBURG (hereinafter " VERBURG ").
Regarding claim 1, VERBURG teaches:
A perforation system (abstract teaches A method of cutting a wafer by irradiating the wafer with laser energy, comprises emitting a sequence of successive laser beam pulses having a first set of laser beam pulses and a second set of laser beam pulses, which is a perforation system), 
comprising: a laser system (abstract teaches A method of cutting a wafer by irradiating the wafer with laser energy, comprises emitting a sequence of successive laser beam pulses having a first set of laser beam pulses and a second set of laser beam pulses, which is a perforation system) comprising a laser (laser source 15 figure 5), a beam expander (beam expander 21), a beam homogenizer (A diffractive optical element (“DOE”) 22 is a form of a beam homogenizer in the art and serves to split a beam and homogenize a beam in VERBURG as par. 98 teaches diffracts or splits the widened beam into a predetermined pattern of spatially-separated output sub-beams; spatial filter 26 is also a form of a beam homogenizer because it accomplishes the same task par. 98 teaches spatial filter 26, which is used to form a desired predetermined beam pattern which is analogous to homogenizing a laser pattern; DOE 22 of Verburg diffracts or splits the widened beam into a predetermined pattern of spatially-separated output sub-beams (par. , and an optical beamlet generator (par. 98 teaches diffractive optical element (“DOE”) 22 diffracts or splits the widened beam into a predetermined pattern of spatially-separated output sub-beams, which is creating beamlets), 
wherein said optical beamlet generator is configured to output a plurality of beamlets from a laser beam, the laser beam input to said optical beamlet generator (par. 98 teaches Another mirror 20 guides the pulsed laser beam 16 to a beam expander 21 to produce a widened beam. A diffractive optical element (“DOE”) 22 diffracts or splits the widened beam into a predetermined pattern of spatially-separated output sub-beams); 
and a scanner (mirror 28 figure 5) configured to simultaneously direct said plurality of beamlets from said optical beamlet generator toward a substrate (par. 98 teaches Mirror 28 guides the sub-beams to a focusing lens 29. This focuses laser light to the wafer 11 on the supporting chuck 13, in a predetermined pattern of illumination spots) and to simultaneously move said plurality of beamlets relative to the substrate in a first dimension and second dimension that are orthogonal to one another (par. 103 , 
wherein each beamlet of said plurality of beamlets simultaneously defines a two- dimensional perforation on a surface of the substrate by operation of said scanner (par. 01 teaches the laser beam pulses of a burst may have linear polarization, for example parallel or perpendicular to the cutting line, while a subsequent laser beam pulse may be linearly polarized with a polarization direction orthogonal to the polarization of the laser beam pulses of the burst, therefore it is obvious before the effective filling date of the instant application to change polarity of the laser such that a spot that is cut or the cutline on the wafer 11 is created in orthogonal directions which is in two dimensions),
and wherein an optical path extends from said laser to the substrate (figure 5 teaches optical path 16 denoted by the dark lines in the figure of output from laser source 15 moved along said path to wafer 11)
wherein the beam expander is located between said laser and said optical beamlet generator proceeding along said optical path (figure 5 shows the flow of the beam as indicated by the dark lines in the figure; par. 98 teaches Another mirror 20 guides the pulsed laser beam 16 to a beam expander 21 to produce a widened beam. A diffractive optical element (“DOE”) 22 diffracts or splits the widened beam into a predetermined pattern of spatially-separated output sub-beams); 
the beam homogenizer is located between said beam expander and said optical beamlet generator proceeding along said optical path (interpreting VERBURG to use DOE 22 as a beam homogenizer and a beamlet generator, which it is because it serves both functions by its nature, the location of the beam homogenizer and beamlet generator are one  in the same in VERBURG and therefore meet the limitations of this claim), 
and said optical beamlet generator is located between said beam homogenizer and said scanner proceeding along said optical path (figure 5 shows the optical path and locations of the previously discussed DOE 22 and mirror 28)

Regarding claim 9, VERBURG teaches:
The perforation system of claim 1 (as discussed above),
wherein said optical beamlet generator comprises a diffractive optical element (par. 98 teaches diffractive optical element (“DOE”) 22 diffracts or splits the widened beam into a predetermined pattern of spatially-separated output sub-beams, which is creating beamlets), 
and wherein said diffractive optical element generates and outputs said plurality of beamlets (par. 98 teaches diffractive optical element (“DOE”) 22 diffracts or splits the widened beam into a predetermined pattern of spatially-separated output sub-beams, which is creating beamlets).  

Regarding claim 12, VERBURG teaches
A method of forming a perforation on a substrate (abstract teaches A method of cutting a wafer by irradiating the wafer with laser energy, comprises emitting a sequence , 
comprising: performing a generating step by generating a plurality of beamlets from a laser beam (par. 98 teaches Another mirror 20 guides the pulsed laser beam 16 to a beam expander 21 to produce a widened beam. A diffractive optical element (“DOE”) 22 diffracts or splits the widened beam into a predetermined pattern of spatially-separated output sub-beams) using a laser system, the laser system comprising a laser, a beam expander, a beam homogenizer (A diffractive optical element (“DOE”) 22 is a form of a beam homogenizer in the art and serves to split a beam and homogenize a beam in VERBURG as par. 98 teaches diffracts or splits the widened beam into a predetermined pattern of spatially-separated output sub-beams; spatial filter 26 is also a form of a beam homogenizer because it accomplishes the same task par. 98 teaches spatial filter 26, which is used to form a desired predetermined beam pattern which is analogous to homogenizing a laser pattern; DOE 22 of Verburg diffracts or splits the widened beam into a predetermined pattern of spatially-separated output sub-beams (par. 98) and a sub-beam is a beamlet, wherein the definition of a beamlet is a diminutive form of a beam and the suffix -let means a small beam, therefore, the sub-beam of Verburg is a small beam compared to the expanded beam created after the laser of Verburg passes through beam expander 21 of fig. 5., the DOE 22 of Verburg is also being a beam homogenizer, because DOE 22 is taught in Verberg as “splits the widened beam into a predetermined pattern of spatially-separated output sub-beams” and a pattern of separated output sub-beams is homogeneous because it serves to take an irregular input laser beam and separate that laser beam into multiple regular sub-beams), and a first optical beamlet generator (par. 98 teaches diffractive optical element (“DOE”) 22 diffracts or splits the widened beam into a predetermined pattern of spatially-separated output sub-beams, which is creating beamlets); 
directing said plurality of beamlets to a scanner (mirror 28, figure 5, and par. 98 teaches Mirror 28 guides the sub-beams to a focusing lens 29. This focuses laser light to the wafer 11 on the supporting chuck 13, in a predetermined pattern of illumination spots);   
performing an operating step by operating said scanner to simultaneously contact said plurality of beamlets with said substrate at a plurality of different locations on said substrate within a first dimension and in a second dimension that is orthogonal to said first dimension (par. 01 teaches the laser beam pulses of a burst may have linear polarization, for example parallel or perpendicular to the cutting line, while a subsequent laser beam pulse may be linearly polarized with a polarization direction orthogonal to the polarization of the laser beam pulses of the burst, therefore it is obvious before the effective filling date of the instant application to change polarity of the laser such that a spot that is cut or the cutline on the wafer 11 is created in orthogonal directions which is in two dimensions; par. 103 teaches  in alternative embodiments the relative motion may be provided by keeping the semiconductor material stationary and moving the laser and/or the laser optics, or alternatively both the semiconductor material and the laser and/or laser optics may be moved, therefore it is obvious before the effective filling date of the instant application to use a means to move laser optics); 
and forming a plurality of perforations on said substrate using said operating step (par. 01 teaches the laser beam pulses of a burst may have linear polarization, for 
wherein an optical path extends from said laser to the substrate 4864-6379-26504Serial No. 16/817,147 Docket No. 65667.33500 / 125215US01 the beam expander is located between said laser and said first optical beamlet generator proceeding along said optical path (par. 98 teaches diffractive optical element (“DOE”) 22 diffracts or splits the widened beam into a predetermined pattern of spatially-separated output sub-beams, which is creating beamlets); 
the beam homogenizer is located between said beam expander and said first optical beamlet generator proceeding along said optical path (interpreting VERBURG to use DOE 22 as a beam homogenizer and a beamlet generator, which it is because it serves both functions by its nature, the location of the beam homogenizer and beamlet generator are one  in the same in VERBURG and therefore meet the limitations of this claim);
and the first optical beamlet generator is located between said beam homogenizer and said scanner proceeding along said optical path (figure 5 shows the optical path and locations of the previously discussed DOE 22 and mirror 28)

Regarding claim 15, VERBURG teaches
The method of claim 12 (as discussed above),
wherein said generating step comprises directing said laser beam to a diffractive optical element (par. 98 teaches diffractive optical element (“DOE”) 22 diffracts or splits .  

Regarding claim 16, VERBURG teaches
The method of claim 12 (as discussed above),
wherein each beamlet defines a different perforation on said substrate from said operating step (par. 98 teaches Mirror 28 guides the sub-beams to a focusing lens 29. This focuses laser light to the wafer 11 on the supporting chuck 13, in a predetermined pattern of illumination spots; par. 102 teaches a DOE 22 may be used to diffract the beam 16 into a predetermined pattern of output laser sub-beams, which, in conjunction with spatial filter 26, forms a desired predetermined pattern of irradiation spots on the semiconductor material. It may be advantageous to create different patterns of irradiation spots for different pulses or bursts within a scheme or sequence, in other words the laser beam pulses of successive pulses or bursts may be split such that the pattern of irradiation spots associated with a first burst or pulse in a scheme is different to the pattern of irradiation spots associated with the next burst or pulse in a scheme).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3, 4, 10, 11, 17, 18, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20200316722 A1 VERBURG (hereinafter " VERBURG ") in view of US 20190001442 A1 Unrath (hereinafter “Unrath”). 
Regarding claim 3, VERBURG teaches The perforation system of claim 1 as discussed above.  VERBURG does not teach wherein said scanner comprises a first movable mirror and a second movable mirror, wherein said first movable mirror controls an impact location of said plurality of beamlets on the substrate in said first dimension, and said second movable mirror controls said impact location of said plurality of beamlets on the substrate in said second dimension. Along the same field of endeavor, Unrath is considered analogous art because Unrath discloses other embodiments relate to modulation of scan patterns, wherein said scanner comprises a first movable mirror (a second galvanometer mirror component 202b) and a second movable mirror (a first galvanometer mirror component 202a), wherein said first movable mirror controls an impact location of said plurality of beamlets on the substrate in said first dimension (figure 2 shows the beam path, denoted by the solid and dashed lines, being bounced from second mirror 204b onto scan lens 112 and further onto the desired work area; par. 88 teaches the second mirror 204b is rotatable about the second rotational axis 210b (e.g., the X-axis)), and said second movable mirror controls said impact location of said plurality of beamlets on the substrate in said second dimension (par. 88 teaches The first mirror 204a is rotatable about the first rotational axis 210a (e.g., the Y-axis) to reflect laser pulses and impart movement of the beam path 116).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the VERBURG reference, to include wherein said scanner comprises a first movable mirror and a second movable mirror, wherein said first movable mirror controls an impact location of said plurality of beamlets on the substrate in said first dimension, and said second movable mirror controls said impact location of said plurality of beamlets on the substrate in said second dimension, as suggested and taught by Unrath, for the purpose of providing a means to advantageously imparting movement of the beam axis within the second scanning range extending (par. 88).
Regarding claim 4, VERBURG teaches The perforation system of claim 1 as discussed above.  VERBURG does not teach further comprising: a movable base, wherein said movable base comprises a plurality of said optical beamlet generators, wherein each said optical beamlet generator is separately movable into alignment with said optical path by movement of said movable base, and wherein at least some of said optical beamlet generators are of a different configuration. Along the same field of endeavor, Unrath is considered analogous art because Unrath discloses, except where strikethrough, other embodiments relate to modulation of scan patterns, beam characteristics, etc., to facilitate feature formation, avoid undesirable heat accumulation, or otherwise enhance processing throughput (abstract).  Unrath teaches further comprising: a movable base (first mount 206a and second mount 206b), (figure 2 shows the beam path, denoted by the solid and dashed lines, being bounced from second mirror 204b onto scan lens 112 and further onto the desired work area; par. 88 teaches the second mirror 204b is rotatable about the second rotational axis 210b (e.g., the X-axis); par. 88 teaches The first mirror 204a is rotatable about the first rotational axis 210a (e.g., the Y-axis) to reflect laser pulses and impart movement of the beam path 116), and wherein at least some of said optical beamlet generators are of a different configuration (par. 88 teaches 204a and 204b as being controlled such that the x and y directions are controlled which is analogous to being of a different configuration).  Unrath discloses the claimed invention except for the duplication. It would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate wherein said movable base comprises a plurality of said optical beamlet generators, since it have been held that a mere duplication of working parts of a device involves only routine skill in the art. One would have been motivated to duplicate the optical beamlet 
Regarding claim 10, VERBURG teaches The perforation system of claim 9 as discussed above.  VERBURG does not teach further comprising: a movable base, wherein said movable base comprises a plurality of said diffractive optical elements, wherein each said diffractive optical element is separately movable into alignment with said optical path by movement of said movable base, and wherein at least some of said diffractive optical elements are of a different configuration to provide at least one difference in relation to said plurality of beamlets that are output from a corresponding said diffractive optical element. Along the same field of endeavor, Unrath is considered analogous art because Unrath discloses, except where strikethrough, other embodiments relate to modulation of scan patterns, beam characteristics, etc., to facilitate feature formation, avoid undesirable heat accumulation, or otherwise enhance processing throughput (abstract).  Unrath teaches, except where strikethrough, further comprising: a movable base (first mount 206a and second mount 206b), (figure 2 shows the beam path, denoted by the solid and dashed lines, being bounced from second mirror 204b onto scan lens 112 and further onto the desired work area; par. 88 teaches the second mirror 204b is rotatable about the second rotational axis 210b (e.g., the X-axis); par. 88 teaches The first mirror 204a is rotatable about the first rotational axis 210a (e.g., the Y-axis) to reflect laser pulses and impart movement of the beam path 116), and wherein at least some of said diffractive optical elements are of a different configuration to provide at least one difference in relation to said plurality of beamlets that are output from a corresponding said diffractive optical element (par. 88 teaches 204a and 204b as being controlled such that the x and y directions are controlled which is analogous to being of a different configuration).  VERBURG discloses the claimed invention except for the duplication. It would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate wherein said movable base comprises a plurality of said diffractive optical elements, since it have been held that a mere duplication of working parts of a device involves only routine skill in the art. One would have been motivated to duplicate the diffractive optical elements for the purpose of delivering a plurality of laser pulses to the workpiece at a plurality of spot locations (UNRATH par. 4).   
Regarding claim 11, VERBURG and UNRATH teach The perforation system of claim 10 as discussed above.   VERBURG and UNRATH disclose the claimed invention except for wherein at least one of said diffractive optical elements is detachably connected with said movable base.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to detach diffractive optical elements of an apparatus, since it have been held that constructing formerly integral structure in various elements involves only routing skill in art.  One would have been motivated to make the elements separable for the purpose of allowing for cleaning or maintenance or machine optimization.
Regarding claim 17, VERBURG teaches The method of claim 12 as discussed above and further discloses wherein said generating step comprises directing said laser beam through said first optical beamlet generator (par. 98 teaches Mirror 28 guides the sub-beams to a focusing lens 29. This focuses laser light to the wafer 11 on the supporting chuck 13, in a predetermined pattern of illumination spots; par. 102 teaches a DOE 22 may be used to diffract the beam 16 into a predetermined pattern of output laser sub-beams, which, in conjunction with wherein a base comprises a plurality of optical beamlet generators, the plurality of optical beamlet generators includes the first optical beamlet generator, said method further comprising: moving said base to dispose the first optical beamlet generator of said base in an optical path of said laser beam. Along the same field of endeavor, Unrath is considered analogous art because Unrath discloses other embodiments relate to modulation of scan patterns, beam characteristics, etc., to facilitate feature formation, avoid undesirable heat accumulation, or otherwise enhance processing throughput (abstract).  Unrath teaches, except where strikethrough, wherein a base (first mount 206a and second mount 206b)  said method further comprising: moving said base to dispose a first optical beamlet generator of said base in an optical path of said laser beam (figure 2 shows the beam path, denoted by the solid and dashed lines, being bounced from second mirror 204b onto scan lens 112 and further onto the desired work area; par. 88 teaches the second mirror 204b is rotatable about the second rotational axis 210b (e.g., the X-axis); par. 88 teaches The first mirror 204a is rotatable about the first rotational axis 210a (e.g., the Y-axis) to reflect laser pulses and impart movement of the beam path 116), Unrath discloses the claimed invention except for the duplication. It would comprises a plurality of optical beamlet generators, the plurality of optical beamlet generators includes the first optical beamlet generator, since it have been held that a mere duplication of working parts of a device involves only routine skill in the art. One would have been motivated to duplicate the optical beamlet generators for the purpose of delivering a plurality of laser pulses to the workpiece at a plurality of spot locations (Unrath par. 4), and with the duplication it is obvious that there will be a first optical beamlet generator.  
Regarding claim 18, VERBURG and Unrath teach The method of claim 17 as discussed above and VERBURG further discloses where said generating step comprises using said first optical beamlet generator to form a first plurality of perforations on a first region of said substrate by said operating step (figure 5 teaches optical path 16 denoted by the dark lines in the figure of output from laser source 15 moved along said path to wafer 11; par. 102 teaches a DOE 22 may be used to diffract the beam 16 into a predetermined pattern of output laser sub-beams, which, in conjunction with spatial filter 26, forms a desired predetermined pattern of irradiation spots on the semiconductor material. It may be advantageous to create different patterns of irradiation spots for different pulses or bursts within a scheme or sequence, in other words the laser beam pulses of successive pulses or bursts may be split such that the pattern of irradiation spots associated with a first burst or pulse in a scheme is different to the pattern of irradiation spots associated with the next burst or pulse in a scheme; par. 106 teaches duplication of laser sets in addition to the first and second sets, there may be third and additional sets of laser beam pulses within each sequence as appropriate for the particular application, therefore there may be a first optical beamlet generator).  
The method of claim 18 as discussed above and Unrath further discloses further comprising: moving said base to dispose a second optical beamlet generator of said base in said optical path of said laser beam (figure 2 shows the beam path, denoted by the solid and dashed lines, being bounced from second mirror 204b onto scan lens 112 and further onto the desired work area; par. 88 teaches the second mirror 204b is rotatable about the second rotational axis 210b (e.g., the X-axis); par. 88 teaches The first mirror 204a is rotatable about the first rotational axis 210a (e.g., the Y-axis) to reflect laser pulses and impart movement of the beam path 116), while VERBURG further discloses wherein said generating step comprises directing said laser beam through said second optical beamlet generator to form a second plurality of perforations in the same said first region of said substrate by said operating step (figure 5 teaches optical path 16 denoted by the dark lines in the figure of output from laser source 15 moved along said path to wafer 11; par. 102 teaches a DOE 22 may be used to diffract the beam 16 into a predetermined pattern of output laser sub-beams, which, in conjunction with spatial filter 26, forms a desired predetermined pattern of irradiation spots on the semiconductor material. It may be advantageous to create different patterns of irradiation spots for different pulses or bursts within a scheme or sequence, in other words the laser beam pulses of successive pulses or bursts may be split such that the pattern of irradiation spots associated with a first burst or pulse in a scheme is different to the pattern of irradiation spots associated with the next burst or pulse in a scheme; par. 106 teaches duplication of laser sets in addition to the first and second sets, there may be third and additional sets of laser beam pulses within each sequence as appropriate for the particular application, therefore there may be a second optical beamlet generator).
The method of claim 18 as discussed above and Unrath further discloses further comprising: moving said base to dispose a second optical beamlet generator of said base in said optical path of said laser beam (figure 2 shows the beam path, denoted by the solid and dashed lines, being bounced from second mirror 204b onto scan lens 112 and further onto the desired work area; par. 88 teaches the second mirror 204b is rotatable about the second rotational axis 210b (e.g., the X-axis); par. 88 teaches The first mirror 204a is rotatable about the first rotational axis 210a (e.g., the Y-axis) to reflect laser pulses and impart movement of the beam path 116), while VERBURG further discloses wherein said generating step comprises directing said laser beam through said second optical beamlet generator to form a second plurality of perforations outside of said first region of said substrate by said operating step (figure 5 teaches optical path 16 denoted by the dark lines in the figure of output from laser source 15 moved along said path to wafer 11; par. 102 teaches a DOE 22 may be used to diffract the beam 16 into a predetermined pattern of output laser sub-beams, which, in conjunction with spatial filter 26, forms a desired predetermined pattern of irradiation spots on the semiconductor material. It may be advantageous to create different patterns of irradiation spots for different pulses or bursts within a scheme or sequence, in other words the laser beam pulses of successive pulses or bursts may be split such that the pattern of irradiation spots associated with a first burst or pulse in a scheme is different to the pattern of irradiation spots associated with the next burst or pulse in a scheme; par. 106 teaches duplication of laser sets in addition to the first and second sets, there may be third and additional sets of laser beam pulses within each sequence as appropriate for the particular application, therefore there may be a second optical beamlet generator). 
Claim 5, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20200316722 A1 VERBURG (hereinafter " VERBURG ") in view of US 20150038313 A1 HOSSEINI (hereinafter “HOSSEINI”). 
Regarding claim 5, VERBURG teaches The perforation system of claim 1 as discussed above and further discloses wherein said optical beamlet generator as discussed above.  VERBURG does not teach wherein said optical beamlet generator comprises a lenslet array, wherein said lenslet array comprises a plurality of lenslets, and wherein said lenslet array generates and outputs said plurality of beamlets. Along the same field of endeavor, HOSSEINI is considered analogous art because HOSSEINI discloses Systems and methods are described for forming continuous laser filaments in transparent materials (abstract).  HOSSEINI teaches wherein said optical beamlet generator comprises a lenslet array, wherein said lenslet array comprises a plurality of lenslets, and wherein said lenslet array generates and outputs said plurality of beamlets (HOSSEINI teaches  said diffractive optical elements include micro lens arrays in claim 37 which is analogous to a lenslet array, therefore, the beamlet generator of VERBURG as par. 98 teaches diffractive optical element (“DOE”) 22 diffracts or splits the widened beam into a predetermined pattern of spatially-separated output sub-beams, which is analogous to creating beamlets, would be obvious to be a micro array also known as a lenslet array).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the VERBURG reference, to include wherein said optical beamlet generator comprises a lenslet array, wherein said lenslet array comprises a plurality of lenslets, and wherein said lenslet array generates and outputs said plurality of beamlets, as suggested and taught by  HOSSEINI, for the purpose to 
Regarding claim 13, VERBURG teaches The method of claim 12 as discussed above.  VERBURG does not teach wherein said generating step comprises directing said laser beam to a lenslet array, wherein the first optical beamlet generator comprises the lenslet array. Along the same field of endeavor, HOSSEINI is considered analogous art because HOSSEINI discloses Systems and methods are described for forming continuous laser filaments in transparent materials (abstract).  HOSSEINI teaches wherein said generating step comprises directing said laser beam to a lenslet array (HOSSEINI teaches  said diffractive optical elements include micro lens arrays in claim 37 which is analogous to a lenslet array, therefore, the beamlet generator of VERBURG as par. 98 teaches diffractive optical element (“DOE”) 22 diffracts or splits the widened beam into a predetermined pattern of spatially-separated output sub-beams, which is analogous to creating beamlets, would be obvious to be a micro array also known as a lenslet array), wherein the first optical beamlet generator comprises the lenslet array (HOSSEINI teaches  said diffractive optical elements include micro lens arrays in claim 37 which is analogous to a lenslet array, therefore, the beamlet generator of VERBURG as par. 98 teaches diffractive optical element (“DOE”) 22 diffracts or splits the widened beam into a predetermined pattern of spatially-separated output sub-beams, which is analogous to creating beamlets, would be obvious to be a micro array also known as a lenslet array) .  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the VERBURG reference, to include wherein said generating step comprises directing said laser beam to a lenslet array, wherein the first optical beamlet generator comprises the lenslet array, as suggested and taught by HOSSEINI, 
Regarding claim 14, VERBURG and HOSSEINI teach The perforation system of claim 13 as discussed above and HOSSEINI further discloses and wherein each lenslet outputs a corresponding beamlet (HOSSEINI teaches  said diffractive optical elements include micro lens arrays in claim 37 which is analogous to a lenslet array, therefore, the beamlet generator of VERBURG as par. 98 teaches diffractive optical element (“DOE”) 22 diffracts or splits the widened beam into a predetermined pattern of spatially-separated output sub-beams, which is analogous to creating beamlets, would be obvious to be a micro array also known as a lenslet array).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate wherein said lenslet array comprises a plurality of lenslets, since it have been held that a mere duplication of working parts of a device involves only routine skill in the art. One would have been motivated to duplicate the lenslet arrays for the purpose of providing an advantageous means for the apparatus to have a device that diffracts or splits the widened beam into a predetermined pattern of spatially-separated output sub-beams (VERBURG par. 98).

Claim 6, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20200316722 A1 VERBURG (hereinafter " VERBURG ") in view of US 20150038313 A1 HOSSEINI (hereinafter “HOSSEINI”) in view of US 20190001442 A1 Unrath (hereinafter “Unrath”). 
Regarding claim 6, VERBURG and HOSSEINI teach The perforation system of claim 5 as discussed above and HOSSEINI further discloses and wherein each said lenslet array comprises at least one lenslet (HOSSEINI teaches  said diffractive optical elements include micro lens arrays in claim 37 which is analogous to a lenslet array, therefore, the beamlet generator of VERBURG as par. 98 teaches diffractive optical element (“DOE”) 22 diffracts or splits the widened beam into a predetermined pattern of spatially-separated output sub-beams, which is analogous to creating beamlets, would be obvious to be a micro array also known as a lenslet array).  VERBURG and HOSSEINI do not teach further comprising: a movable base, wherein said movable base comprises a plurality of said lenslet arrays, wherein each said lenslet array is separately movable into alignment with said optical path by movement of said movable base, and wherein at least some of said lenslet arrays are of a different configuration, and wherein each said lenslet array comprises at least one lenslet. Along the same field of endeavor, Unrath is considered analogous art because Unrath discloses, except where strikethrough, other embodiments relate to modulation of scan patterns, beam characteristics, etc., to facilitate feature formation, avoid undesirable heat accumulation, or otherwise enhance processing throughput (abstract).  Unrath teaches, except where strikethrough, further comprising: a movable base (first mount 206a and second mount 206b), (figure 2 shows the beam path, denoted by the solid and dashed lines, being bounced from second mirror 204b onto scan lens 112 and further onto the desired work area; par. 88 teaches the second mirror 204b is rotatable about the second rotational axis 210b (e.g., the X-axis); par. 88 teaches The first mirror 204a is rotatable about the first rotational axis 210a (e.g., the Y-axis) to reflect laser pulses and impart movement of the beam path 116).  VERBURG discloses the claimed invention wherein said movable base comprises a plurality of said lenslet arrays, since it have been held that a mere duplication of working parts of a device involves only routine skill in the art. One would have been motivated to duplicate the lenslet arrays for the purpose of delivering a plurality of laser pulses to the workpiece at a plurality of spot locations (UNRATH par. 4).
Regarding claim 7, VERBURG, HOSSEINI, and Unrath teach The perforation system of claim 6 as discussed above.  Unrath teaches wherein each said lenslet array utilizes at least one of a different number of said at least one lenslet and a different arrangement of said at least one lenslet compared to each other said lenslet array (figure 2 shows the beam path, denoted by the solid and dashed lines, being bounced from second mirror 204b onto scan lens 112 and further onto the desired work area; par. 88 teaches the second mirror 204b is rotatable about the second rotational axis 210b (e.g., the X-axis); par. 88 teaches The first mirror 204a is rotatable about the first rotational axis 210a (e.g., the Y-axis) to reflect laser pulses and impart movement of the beam path 116).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the VERBURG and HOSSEINI references, to include wherein each said lenslet array utilizes at least one of a different number of said at least one lenslet and a different arrangement of said at least one lenslet compared to each other said lenslet array, as suggested and taught by Unrath, for the purpose of providing for the purpose of delivering a plurality of laser pulses to the workpiece at a plurality of spot locations (par. 4)
Regarding claim 8, VERBURG, HOSSEINI, and Unrath teach The perforation system of claim 6 as discussed above.  VERBURG, HOSSEINI, and Unrath disclose the claimed wherein at least one of said lenslet arrays is detachably connected with said movable base.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to detach lenslet arrays, since it have been held that constructing formerly integral structure in various elements involves only routing skill in art.  One would have been motivated to make the elements separable for the purpose that it can be simply removed and replaced with another component (par. 75).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM MICHAEL ECKARDT whose telephone number is (313)446-6609. The examiner can normally be reached 5:30 a.m to 2:30 p.m EST Monday to Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272- 4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADAM MICHAEL. ECKARDT
Examiner
Art Unit 3761



/ADAM MICHAEL ECKARDT/            Examiner, Art Unit 3761                                                                                                                                                                                            	
/JOEL M ATTEY/            Primary Examiner, Art Unit 3763